                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL HOME LOAN MORTGAGE                          Case No.19-cv-02099-JSC
                                         CORPORATION (“FREDDIE MAC”)
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE TO
                                   9                                                         DEFENDANT AS TO WHY THIS CASE
                                                 v.                                          SHOULD NOT BE REMANDED TO
                                  10                                                         STATE COURT
                                         CHANHT REATREY KEO, et al.,
                                  11                                                         Re: Dkt. No. 1
                                                        Defendants.
                                  12
Northern District of California




                                              Defendant Chanht Reatrey Keo, proceeding without counsel, removed this unlawful
 United States District Court




                                  13
                                       detainer action to federal court. (Dkt. No. 1.) Defendant Keo invokes federal subject matter
                                  14
                                       jurisdiction under 28 U.S.C. § 1331 based on a purported “violation of 12 U.S.C. § 3708.” (Id. at
                                  15
                                       2.) Federal question jurisdiction under 28 U.S.C. § 1331 requires a civil action to arise under the
                                  16
                                       constitution, laws, or treaties of the United States. A claim “arises under” federal law only if the
                                  17
                                       “well-pleaded complaint” alleges a cause of action based on federal law—“an actual or anticipated
                                  18
                                       defense” does not confer federal jurisdiction. Vaden v. Discover Bank, 556 U.S. 49, 60 (2009).
                                  19
                                       The defendant seeking removal “bears the burden of establishing that removal is proper” and the
                                  20
                                       “removal statute is strictly construed against removal jurisdiction.” Provincial Gov’t of
                                  21
                                       Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). Further, when a case is
                                  22
                                       removed to federal court, the court has an independent obligation to satisfy itself that it has federal
                                  23
                                       subject matter jurisdiction. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). A
                                  24
                                       case removed to federal court must be remanded back to state court “if at any time before final
                                  25
                                       judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).
                                  26
                                              Here, Defendant Keo bases removal on federal question jurisdiction. However, the
                                  27
                                       removed complaint makes only a state law claim for unlawful detainer. (See Dkt. No. 1 at 4.)
                                  28
                                   1   Defendant Keo’s allegation that Plaintiff violated a federal statute is of no moment because

                                   2   “federal jurisdiction exists only when a federal question is presented on the face of the plaintiff’s

                                   3   properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987) (noting that

                                   4   “it is now settled law that a case may not be removed to federal court on the basis of a federal

                                   5   defense”); see also U.S. Bank Nat’l Ass’n v. Terrenal, No. 12–5540, 2013 WL 124355, at *2 (N.D.

                                   6   Cal. Jan. 8, 2013) (finding “no basis for asserting federal claim jurisdiction” where “[t]he

                                   7   complaint asserts only one state law claim for unlawful detainer”).

                                   8          Accordingly, the Court ORDERS Defendant Keo to SHOW CAUSE as to why this action

                                   9   should not be remanded to state court. Defendant Keo shall respond in writing by May 20, 2019.

                                  10   If Defendant Keo fails to respond or the response fails to establish a basis for federal subject

                                  11   matter jurisdiction, the Court will prepare a report and recommendation for a district judge to

                                  12   remand this action the Superior Court of the State of California, County of Marin.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 30, 2019

                                  15

                                  16
                                                                                                     JACQUELINE SCOTT CORLEY
                                  17                                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
